UNITES STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-141384 Kun Run Biotechnology, Inc. (Exact name of registrant as specified in its charter) Free Trade Zone, 168 Nanhai Avenue, Haikou City, Nainan Province, Peoples Republic of China 570215 Issuer's telephone number: 86-898-6680-2207 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.001 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:13 Pursuant to the requirements of the Securities Exchange Act of 1934 Kun Run Biotechnology, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. KUN RUN BIOTECHNOLOGY, INC. Date:December 10, 2010 By:/s/ Xiaoqun Ye Xiaoqun Ye, Chief Executive Officer
